Citation Nr: 0516701	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE


Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION


The veteran served on active duty from October 1972 to 
February 1976. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 2002 RO decision that denied the veteran's 
claim of service connection for hepatitis C. 


REMAND

The veteran underwent a VA compensation examination in 
January 2002 for the purpose of determining the etiology of 
any currently present hepatitis C.  Following review of the 
claims folder and the examination of the veteran, the 
examiner concluded that there was no evidence of hepatitis C.  
However, medical records associated with the claims folder 
subsequent to the VA examination show that the veteran tested 
positive for hepatitis C in June 1999 and September 2002.  As 
the examiner did not have access to all pertinent records 
when arriving at his opinion, the Board concludes that such 
is of limited probative value.  On remand, the claims folder, 
in its entirety, should be forwarded to the VA examiner who 
conducted the January 2002 VA examination, if possible, so 
that he may answer additional questions posed by the Board.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The AMC or the RO should obtain a 
copy of any pertinent VA outpatient 
records, not already of record, for the 
period since March 2001.  

2.  Then, the AMC or the RO arrange for 
the claims folder to be forwarded to the 
examiner (S.C.P., M.D.) who conducted the 
veteran's January 2002 VA compensation 
examination.  The presence of disability 
due to hepatitis C should be confirmed or 
ruled out.  If such disability is found 
to exist, it should be identified by the 
examiner and the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's military service, to include 
the hepatitis treated in November 1972.  
The supporting rationale for all opinions 
expressed should also be provided.  If 
the physician determines that another 
examination is necessary to determine if 
the veteran currently has disability due 
to hepatitis C, the examination should be 
scheduled.

3.  If the physician who performed the 
January 2002 examination is unavailable, 
the claims folder should be forwarded to 
another physician with appropriate 
expertise who should be requested to 
review the claims folder and provide the 
required opinion and supporting 
rationale.  If the physician determines 
that another examination is necessary to 
determine if the veteran currently has 
disability due to hepatitis C, the 
examination should be scheduled. 

4.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

5.  Then, the AMC or the RO should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


